Citation Nr: 0826569	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-41 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for dementia.

2.  Entitlement to service connection for Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel





INTRODUCTION

The veteran served on active military duty from November 1953 
to November 1956.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that dementia 
is related to active military service.

2.  The evidence of record does not demonstrate that 
Parkinson's disease is related to active military service.


CONCLUSIONS OF LAW

Dementia was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

Parkinson's disease was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for dementia and Parkinson's disease, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claims, a November 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for dementia and Parkinson's disease.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
National Personnel Records Center (NPRC) indicated in an 
April 1977 letter that the veteran's service medical records 
were not obtainable and were presumed destroyed in a 1973 
fire.  Because the veteran's service medical records are 
presumed destroyed, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases such as this.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing a claim, and to explain its decision when the 
veteran's medical records have been lost.  Ussery v. Brown, 8 
Vet. App. 64, 68 (1995).  Similarly, case law does not lower 
the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46, 50-51 (1996).

Although VA is required to provide a medical examination when 
such an examination is necessary to make a decision on a 
claim, none was required here.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  The evidence of record does not indicate that 
the claimed disability may be associated with an in-service 
event, injury, or disease, or with another service-connected 
disability; therefore, VA is not required to provide a 
medical examination.

There is no indication in the record that any other 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records are not of record.  The 
veteran's DD Form 214 indicated that his military 
occupational specialty was Combat Engineer.

In an October 1998 private medical record, the examiner noted 
that the veteran reported that he experienced head trauma 
secondary to his history of being a boxer in the military and 
frequent bar fights in his youth.  Thereafter, in a November 
2004 private physician assistant's letter, the physician 
assistant noted that the veteran's medical history included 
head trauma secondary to a history of being a boxer in the 
military.

Private medical records from December 2003 to November 2004 
show diagnoses of and treatment for dementia and Parkinson's 
disease.

While the veteran's statements are competent evidence to 
establish that he was a boxer in service, his statements are 
not competent evidence to establish a medical opinion that 
inservice boxing caused dementia and Parkinson's disease.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not to establish a medical opinion); see also 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that 
a lay witness is competent to testify to that which the 
witness has actually observed and is within the realm of his 
personal knowledge).  Additionally, the veteran's reported 
medical history to his private examiners that he had incurred 
head trauma secondary to a history of being a boxer in he 
military is not competent evidence to provide a nexus 
opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).

The medical evidence of record does not show a nexus between 
the claimed inservice disease or injury and demential or 
Parkinson's disease.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  Moreover, the first medical evidence of 
dementia was in December 2003, over 45 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Accordingly, service 
connection for dementia and Parkinson's disease is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as current dementia and 
Parkinson's disease related to the veteran's military service 
have not been shown by the medical evidence of record, the 
preponderance of the evidence is against the veteran's claims 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for dementia is denied.

Service connection for Parkinson's disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


